Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The Applicant’s drawings, specification, and claims filed on 06/25/2019 have been fully considered. This action is the first, non-final Office Action for this application.  Claims 1-21 are pending and examined below.

Specification
2.	The Examiner objects to the Specification.  35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The Specification discloses in Pars [0017] and [0018], "SPE characteristics" and "UCC information".  The Examiner is unable to interpret the terms SPE and UCC with certainty. The specification should be revised carefully in order to comply with 35 U.S.C. 112 (a) without introducing new matter.  The Examiner interprets "SPE characteristics" is revised to "Special Purpose Entity (SPE) characteristics" and "UCC information" is revised to "Uniform Commercial Code (UCC) information".  Correction of the Specification is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 3, 4, 13, and 14 recite “SPE” and "UCC".  These abbreviations are indefinite based on the claim language alone. Applying the broadest reasonable interpretation in view of the Specification, the Examiner is unable to interpret these abbreviations; however, based on the context of the Application, the Examiner interprets these abbreviations are amended to "Special Purpose Entity (SPE)" and "Uniform Commercial Code (UCC)".

b)	Claims 1, 11, and 21 recite, "maintaining the blockchain for the (commercial) real estate asset". The term "maintaining" can be interpreted in numerous ways including "updating" or "storing" the blockchain, or keeping power provided to the servers storing the blockchain.  The Specification discloses in Par [0007], "Computer nodes maintain the blockchain and crypto-graphically validate each new block and the transactions contained therein. The integrity (e.g., confidence that a previously recorded transaction has not been modified) of the entire blockchain is maintained because each block refers to or includes a cryptographic hash value of the prior block". Thus, Par [0007] has two different meanings for "maintaining".  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the word "maintaining" in Claims 1, 11, and 21 is amended to "storing the blockchain including the added (new) blockchain record".

	Dependent claims 2-10, and 12-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

c)	Claim 1 recites: "providing a legal data record template for receiving information related to the real estate asset; storing the legal data record information in a database"; AND Claims 11 and 21 recite, "providing a legal data record template for receiving updating information related to the commercial real estate asset; storing the legal data record information in a database".  These claims are missing a step and have antecedent issues.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets:

	 Claim 1 is interpreted as:
providing a legal data record template for receiving information related to the real estate asset; 
receiving the legal data record information; 
storing the legal data record information in a database; …

and Claims 11 and 20 are interpreted as:
accessing information related to the commercial real estate asset stored in an existing blockchain for the commercial real estate asset according to 
providing a legal data record template for receiving updating legal data record information related to the commercial real estate asset;
receiving the updating legal data record information; 
storing the updating legal data record information in a database;
setting access rules for accessing the legal data record information;
creating a new blockchain record of legal information that contains the updating legal data record information from the database; …



Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a device executing a method (i.e., a series of steps or process) of using blockchain technology to store data (Specification, Par [0002]).  The method is accomplished using a system of generic computing components (i.e., via a "computerized" method, a database, and a web portal).

Independent Claim 11 (as well as Claims 1 and 21) recites:
storing the legal data record information in a database; 
creating a new … record of legal information that contains the legal data record information from the database; 
adding the new … record of legal information … to the existing [historical record]; 
maintaining the … [historical records] for the commercial real estate asset; and 
creating a network of connected … [historical records] that are accessible to participants 

In the above claim recitations, the Examiner has temporarily set aside certain technical elements (i.e., deleted "blockchain" from "blockchain record", and replaced the more collective term "blockchain" with "historical record").  These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Storing data records in a database, creating new data records, adding new data records to existing historical data records, maintaining data records, and creating a network of accessible data records is a Fundamental Economic Practice underlying the very functioning of the economy in a digital world.

 Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

Claims 1 and 11 broadly recite a "computerized" method, and Claim 21 recites a "database" and a "web portal" for accessing and providing data records. These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic functions of receiving, storing, and maintaining information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that receive, store, and maintain information. Even though storing records in a blockchain requires computing technology, the same can be said for storing "silo" records in databases, and the computers are merely generic technological elements. 

The claims additionally recite 
accessing information … according to access policies;
	providing a legal data record template for receiving information related to the real estate asset; 
	setting access rules for accessing the legal data record information in the database; 

The Examiner asserts these limitations are Extra-Solution Activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  Accessing information according to access policies and setting access rules is well-known, and providing a template to receive information is both well-known and only tangentially related to the invention.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

In the preceding analysis, the Examiner temporarily set aside the technical elements (i.e., deleted "blockchain" from "blockchain record", and replaced the more collective term "blockchain" with "historical record").  The Applicant's invention recites records are "blockchain" records and the historical records are updated and maintained in a "blockchain".

The Examiner asserts maintaining historical records and record logs for real estate assets (not as blockchain records) was well-understood, routine, and conventional at the time the Application was filed.  For example, U.S. Patent Publication No. 2011/0288969 by inventor Chad R. Weich filed on May 21, 2010 discloses in the Abstract, "A computer system adapted to implement a method for creating and interacting with an Asset Record Container (ARC), the method comprising providing an information container representing a piece of real property identified by a unique identifier, providing an information transaction history representing information related to the input and output of the real property information stored by the ARC, providing an ARC web portal manager adapted to allow the owner of the real property represented by the ARC to manage access to the real property information and allowing for communication and integration with third party applications, providing access to the ARC according to the plurality of ARC access rules of the ARC web portal virtual manage"; AND, in Par [0070],"In various embodiments, the ARC maintains an extensive logging and tracking system that maintains information on all data submitted, verified, shown, extracted, viewed or similar. This way an ARC owner can investigate any and all transactions taking place related to the ARC".

The Examiner additionally asserts maintaining historical records as a blockchain was well-understood, routine, and conventional at the time the Application was filed.  For example, Non-Patent Literature entitled "To Blockchain or Not to Blockchain: That is the Question" by V. Gatteschi, et al., published in Mar/Apr 2018 (attached) discloses, using "Blockchain 3.0" for immutable historical record storage. The Applicant's disclosure does not recite invention of the blockchain itself; rather, the Applicant is merely applying the use of blockchain technology for a specific purpose akin to intended use. "Satoshi Nakamoto is the name used by the presumed pseudonymous person or persons who developed bitcoin, authored the bitcoin white paper, and created and deployed bitcoin's original reference implementation. As part of the implementation, Nakamoto also devised the first blockchain database" (Wikipedia, search "Satoshi Nakamoto"). Accordingly, the Applicant has merely combined a well-understood routine and conventional technology (i.e., blockchain) for a well-understood routine and conventional purpose (i.e., updating and storing historical records and logs; in particular, real estate/legal records and logs). The Examiner asserts this combination lacks the spark of inventiveness amounting to significantly more. 

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims merely recite information types, electronic templates/portals, access permissions, updating records, and providing reports.

Therefore, Claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 5-9, 11, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,170,092 by inventor Minya Liang filed on May 2, 2018 (hereafter, Liang), in view of,

Chinese Patent Application Publication No. CN106408467A by inventor Zheng-Wei Rao, et al., filed on August 25, 2016 (hereafter, Rao).


a)	Regarding Claim 1, Liang teaches:

	storing the legal data record information in a database (Liang, [Col 3, Ln 11-17], [Col 5, Ln 20-25]);
	
	setting access rules for accessing the legal data record information in the database (Liang, [Col 5, Ln 51-64]);

	creating a blockchain record of legal information that contains the legal data record information from the database; adding the blockchain record of legal information to a blockchain for the real estate asset (Liang, [Col 3, Ln 41-50], [Col 13, Ln 42-49], [Col 14, Ln 8-26]);

 	maintaining the blockchain for the real estate asset (Liang, [Col 8, Ln 48 to Col 9, Ln 2]), and;

	creating a network of connected blockchains that are accessible to participants according to permission protocols (Liang, [Col 8, Ln 16-27], [Col 8, Ln 60 to Col 9, Ln 2], [Col 10, Ln 14-36], [Col 5, Ln 51-64]).

	Liang does not teach: providing a legal data record template for receiving information related to the real estate asset.  However Rao teaches on p. 1, "the data collecting module is the preset questionnaire library, stored in the questionnaire database with 2-15 basic questionnaire and several guide questionnaire, the questionnaire via the display".  The Examiner interprets an electronic questionnaire to receive legal information as disclosed in Rao embodies a "template for receiving information related to the real estate asset" as claimed.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine storing legal record information with receiving the information via an electronic questionnaire (i.e., a template) as disclosed in Rao as a combination of prior art elements according to known methods to yield predictable results.

b)	Claims 5 and 6 disclose substantially the same subject matter ass Claim 1 and are rejected using the same art and rationale as previously set forth. The Examiner interprets the "electronic questionnaire' using "internet technology" disclosed in Rao embodies an "electronic questionnaire" or "electronic form" via a "web portal" as claimed.

c)	Regarding Claim 7, Liang teaches:  The computerized method of claim 1, wherein creating a blockchain record comprises creating a blockchain record that contains asset-level information, source documents, and legal counsel work product (Liang, [Col 3, Ln 11-17], [Col 3, Ln 37-40], [Col 3, Ln 41-50]).

c)	Regarding Claim 8, Liang teaches:  The computerized method of claim 1, further comprising providing access to the blockchain record according to permission protocols (Liang, [Col 5, Ln 51-64]).

d)	Regarding Claim 9, Liang teaches:  The computerized method of claim 1, further comprising accepting a new blockchain record containing later-event information related to the real estate asset to the existing blockchain (Liang, [Col 4, Ln 33-65]).

e)	Claim 11 discloses substantially the same subject matter as Claim 1 except for the additional limitation: accessing information related to the commercial real estate asset stored in an existing blockchain for the commercial real estate asset according to access policies. This limitation is taught by Liang [Col 4, Ln 3-57]).

f)	Claims 15-19 disclose substantially the same subject matter as Claims 5-9 and are rejected using the same art and rationale as previously set forth.

g)	Claim 21 discloses substantially the same subject matter as Claims 1 and 11 and is rejected using the same art and rationale as previously set forth.

6.	Claims 2-4, 10, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang and Rao in view of U.S. Patent Publication No. 2011/0288969 by inventor Chad R. Weich filed on May 21, 2010 (hereafter, Wiech).

a)	Regarding Claim 2, Liang and Rao teach:  The computerized method of claim 1, wherein providing a legal data record template for receiving information comprises receiving … material information related to the real estate asset. Liang and Rao do not specifically teach: receiving … a curated set of material information.  

	However, Wiech teaches in Par [0070], "In various embodiments, the ARC maintains an extensive logging and tracking system that maintains information on all data submitted, verified, shown, extracted, viewed or similar". The Examiner interprets "verified" data as disclosed in Wiech embodies "curated" information as claimed.

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine receiving material information via a legal record template as disclosed in Liang and Rao with receiving verified (i.e., curated) information as disclosed in Wiech as a combination of prior art elements according to known methods to yield predictable results.

b)	Regarding Claims 3 and 4, Liang discloses in [Col 3, Ln 41-50], "Embodiments of the present disclosure are directed to systems, devices, methods, and computer-readable media for managing certification of certain documents (e.g., legal documents, such as oaths, affidavits, declarations, jurats, assignments of legal rights, lease agreements, sales agreements, loan agreements, powers of attorneys, deeds, articles of incorporation, partnership agreements, and other contracts and business, commercial, or personal legal documents) using information stored on a distributed ledger (e.g., a blockchain)"; and Rao discloses receiving legal information into a template as previously described.  Liang and Rao do not teach receiving the lengthy lists of data disclosed in Claims 3 and 4, to wit:

3.	The computerized method of claim 1, wherein providing a legal data record template for receiving information comprises receiving a curated set of material information related to property owner, property ownership type, property type, address, closing date, loan amount, borrower's structure, additional debt information, transaction structure, collateral, property condition, ongoing proceedings, sponsor issues, permitted property or equity transfers, borrower/guarantor information, SPE characteristics, recourse liability, loan note, prepayment terms, property insurance, encumbrance, cross-default or cross-collateralization, escrow, title policy and survey, UCC, zoning and local law compliance, tenant or lease issues, and ground lease.

4.	The computerized method of claim 1, wherein providing a legal data record template for receiving information comprises receiving a curated set of material information related to the borrower and guarantor information; recourse liability attributes; note terms; prepayment or call protection terms; mortgage and other loan document provisions; cross-default/ cross-collateralization; additional debt; escrows and cash management features; title policy, survey, and UCC attributes; zoning and local law compliance matters; various special issues; lease information; loan underwriting process; credit matters; and environmental matters.

However, Wiech discloses information obtained from numerous sources in Pars [0169] to [0177].  The Examiner asserts the extensive claimed list of information gathered is an obvious variant of the data gathered in Liang, Rao, and Wiech.

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine gathering data stored in a blockchain using a template as disclosed in Liang and Rao with the template comprising an extensive list of legal and real estate information as disclosed in Liang, Rao, and Weich as a combination of prior art elements according to known methods to yield predictable results. The claimed exhaustive list is an obvious variant of the lists in Liang and Wiech.

c)	Regarding Claim 10, Liang and Rao do not teach: The computerized method of claim 1, further comprising generating and providing reports containing data in the legal data record. However, Wiech teaches in Par [0044], "Real estate report generation has been around for many years. Appraisers, Realtors, Architects, Surveyors, Engineers, Accountants and many others generate reports which can add value to their subject. A report in the United Kingdom called Housing Information Packs (HIPS) is required by the government prior to listing residential real estate for sale. The providers that prepare these reports typically submit them in a printed or digital of format. A need exists for a permanent medium where the owner maintains these reports along with other valued property and relationship information which accepts updated inputs and allows for output"; AND, in Par [0189], "Owners 300, publish 260 components of an ARC 200 publicly or to private entities including but not limited to prospective tenants 350, buyers 1350, lending institutions 630 or insurers 650. This is accomplished through an ARC 200 MicroSite 225, other Vendor 600, Certified Practitioner 550 web sites or computer networks the Owner 200 chooses"; AND, in Par [0191], "The publisher 260 can be programmed by the Owner 300 to customize the MicroSite in additional ways. If an Owner 300 has several properties 100 with an ARC 200 for each one, the Owner 300 has the ability, using the virtual manager 270 to integrate several properties 100 to a single MicroSite 225 for publishing 260. Publisher 260 outputs include but are not limited to public 262, tenants 264, buyers 266 or other output viewers 268"; AND, in Par [0192], "FIG. 15 is a schematic representation of how the Owner 300 publishes 260 components of their ARC 200. Owners 300 identify Information 700 sent to a publisher 260 through their Virtual Manager 270. The Owner controls which information, how long and to whom it is published. Publish viewers include, but are not limited to: general public view 262, an existing or prospective tenant view 264, or prospective buyer view 266".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine creating blockchain data records as disclosed in Laing and Rao with publishing reports containing data in the blockchain data records as disclosed in Wiech as a combination of prior art elements according to known methods to yield predictable results. 

d)	Claims 12-14, and 20 disclose substantially the same subject matter as Claims 2-4, and 10 and are rejected using the same art and rationale as previously set forth.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691